Citation Nr: 1144652	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  10-26 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from April 1955 to April 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that, in an unappealed January 2002 decision, the RO denied service connection for hypertension.  That determination is final and may not be reopened without new and material evidence.  38 U.S.C.A. §§ 5108, 7105 (West 2002). 

The Board also points out that, in October 2009, it appears that the RO implicitly considered the claim for service connection for hypertension, now claimed as due to service-connected diabetes mellitus, type II, as reopened.  However, a service connection claim includes all theories under which service connection may be granted.  See Bingham v. Principi, 18 Vet. App. 470, 474 (2004), aff'd 421 F.3d 1346, 1349 (Fed. Cir. 2005); see also Ashford v. Brown, 10 Vet. App. 120, 123 (1997) (a new etiological theory does not constitute a new claim).  An appellant's alternative theories of service connection are encompassed within a single claim. Roebuck v. Nicholson, 20 Vet. App. 307 (2006).  However, a new etiological theory does not constitute a new claim.  See also Boggs v. Peake, 520 F.3d 1330 (Fed.Cir. 2008) (to the effect that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury; and the two claims must be considered independently). 

Thus, before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  See Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed.Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.  Furthermore, if the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Consequently, the first issue that must be addressed by the Board is whether the previously denied claim ought to be reopened.  38 U.S.C.A. § 5108 (West 2002). 

Finally, the Board notes that, in the October 2009 rating decision, the RO said that it reviewed the Veteran's electronic Virtual VA records that did not reveal any medical evidence pertinent to this appeal.  The Board has reviewed the contents of the Veteran's Virtual VA file and also found no medical or other evidence pertinent to this appeal that is not in his claims file. 

The issues of entitlement to service connection for hypertension, including as due to service-connected diabetes mellitus, type II, and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A January 2002 rating decision denied the Veteran's claim for service connection for hypertension finding no evidence of a diagnosed hypertensive disorder.  The Veteran was notified in writing of the RO's determination and his appellate rights and did not perfect an appeal. 

2.  The evidence associated with the claims file since the January 2002 rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for hypertension, now claimed as due to service-connected diabetes mellitus type II disability. 




CONCLUSIONS OF LAW

1.  The January 2002 rating decision that denied the claim of entitlement to service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2002). 

2.  The evidence presented since the January 2002 RO decision is new and material and the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act 

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011), VA has certain obligations to notify and assist the appellant.  Given that this decision reopens the claim of entitlement to service connection for hypertension, including as due to a service-connected diabetes mellitus, type II, disability, and then remands the appeal, an exhaustive analysis of VA's attempt to comply with these statutes is not in order. 

II. New and Material Evidence 

A January 2002 rating decision denied the Veteran's claim for service connection for hypertension, finding that there was no evidence that the Veteran had a diagnosed hypertensive disorder.  The Veteran was notified in writing of the RO's determination and his appellate rights and did not appeal.  Hence, that decision is final.  38 U.S.C.A. § 7105. 

A claim will be reopened if new and material evidence is submitted. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id.  

Evidence that is solely cumulative or repetitious in character will not serve as a basis for reconsideration of a previous decision.  The decision in Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998), stressed that under the regulation new evidence could be material if that evidence provided "a more complete picture of the circumstances surrounding the origin of a Veteran 's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Id. at 1363.  See also Shade v. Shinseki, 24 Vet. App.110, 117 (2010) (interpreting the language of 38 C.F.R. § 3.156(a) as creating a low threshold for reopening a previously denied claim). 

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

An application to reopen the appellant's claim was received in November 2008 and January 2009.  The evidence added to the record since the January 2002 rating decision includes VA and non-VA medical records and examination reports, dated from 2001 to 2010; and written statements and an article from the Internet submitted by the Veteran in support of his claim. 

Amongst these newly added records is a January 2009 VA outpatient record wherein it is noted that the Veteran was first diagnosed with hypertension in 2000 and took prescribed medication for it since that time.  Upon clinical evaluation, the assessment included hypertension/hyperlipidemia.

In September 2009, a VA examiner noted the Veteran's history of hypertension for about nine years, since 2000, that was well controlled.  The VA examiner opined that the Veteran's hypertension was less likely secondary to service-connected diabetes mellitus, type II.  

The evidence added to the record since the January 2002 RO decision is new, it tends to relate to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Since the previous denial was premised, in part, on the fact that there was no current disability, the January 2009 VA outpatient record, reflecting a diagnosis of hypertension, relates to an unestablished fact necessary to substantiate the claim.  Thus, new and material evidence has been submitted.  The issue of entitlement to service connection for hypertension, claimed as including as due to a service-connected diabetes mellitus, type II, disability, is reopened. 

Adjudication of the claim does not end with a finding that new and material evidence has been submitted, nor is a grant of service connection assured.  Once a claim is reopened, the Veterans Claims Assistance Act of 2000 provides that the Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant' s claim for benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A.  As noted below, the Board is requesting additional development with respect to the underlying claim for service connection for hypertension claimed as due to a service-connected diabetes mellitus, type II, disability, and will issue a final decision once that development is complete, if the case is ultimately returned to the Board. 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for hypertension, claimed as due to service-connected diabetes mellitus, type II, is reopened. 


REMAND

The Veteran seeks service connection for hypertension that he argues is due to his service-connected diabetes mellitus, type II.  Service connection for diabetes mellitus, type II, was granted by the RO in a March 2002 rating decision.

VA treatment records, including in January 2009, indicate that the Veteran reported being diagnosed with hypertension in approximately 2000 and was made aware that he had diabetes mellitus at that time.  

According to the September 2009 VA examination report, the Veteran had a history of diabetes for approximately 12 to 13 years, and had a history of hypertension for about 10 years.  The VA examiner noted current laboratory test findings and that the Veteran had normal kidney function tests and opined that the Veteran's hypertension was less likely secondary to diabetes mellitus type II.

In his June 2010 substantive appeal, the Veteran maintained that his hypertension was aggravated by his service-connected diabetes mellitus, type II.

Disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2011).  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service- connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

However, the September 2009 VA examiner did not address the matter of whether the Veteran's service-connected diabetes mellitus disability may have aggravated his hypertensive disorder.  As noted above, when aggravation of a veteran's non-service-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service-connected for that degree of aggravation.  See Allen v. Brown, 7 Vet. App. at 446; see also 38 C.F.R. § 3.310.  Therefore, the Board finds that an additional VA examination and medical opinion are necessary for the purpose of determining the etiology of the Veteran's hypertensive disorder. 

The Veteran also seeks service connection for tinnitus that he contends is due to his daily exposure to acoustic trauma as a jet engine technician in service.  In his June 2010 substantive appeal, he also noted that tinnitus can be aggravated by high blood pressure, with which he was diagnosed.  

A September 2009 VA audiology examination report indicates that an audiologist reviewed the Veteran's medical records and performed a clinical evaluation.  The Veteran complained of bilateral hearing loss, and intermittent, but daily, tinnitus that he had for six months.  The VA examiner opined that the Veteran's bilateral hearing loss most likely began due to military noise exposure and worsened since his retirement.  The VA examiner further opined that the Veteran's tinnitus was less likely as not due to military noise exposure.  She explained that service treatment records document a high frequency hearing loss during military service.  Inner ear damage due to noise exposure typically caused high frequency hearing loss, and the hearing loss was often accompanied by tinnitus.  However, the Veteran reported onset of his tinnitus as only the past six months so it was less likely due to military noise exposure, since it began so long after separation from service.

Service connection for bilateral hearing loss was granted by the RO in the October 2009 rating decision.

Here, the Board notes that the September 2009 VA examiner did not address the matter of whether the Veteran's service-connected bilateral hearing loss disability may have aggravated his tinnitus.  As noted above, when aggravation of a veteran's non-service-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service-connected for that degree of aggravation.  See Allen v. Brown, 7 Vet. App. at 446; see also 38 C.F.R. § 3.310.  Therefore, the Board finds that an additional VA examination and medical opinion are necessary for the purpose of determining the etiology of the Veteran's tinnitus disorder. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The claims folder should be returned to the September 14, 2009 VA physician-examiner who conducted the "Hypertension" examination for an addendum to the previous examination.  (If that examiner is unavailable, the claim should be referred to another VA examiner).  The examiner should review the evidence, including that accumulated in the claims folder since the September 2009 evaluation, and determine whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's service-connected diabetes mellitus, type II, aggravated his hypertension beyond the natural progression of the disease.  If so, the examiner should identify the baseline level of disability (prior to aggravation).  The degree of hypertension that would not be present but for the service-connected diabetes mellitus, type II, disability should be identified (that is, the permanent, measurable increase in the severity of the hypertensive disorder attributable to the service-connected diabetes mellitus, type II disability).  A complete rationale should be provided for all opinions rendered.

2.  Thereafter, the claims folder should be returned to the September 14, 2009 audiologist for an addendum to the previous examination.  (If that examiner is unavailable, the claim should be referred to another VA examiner).  The examiner should determine whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's service-connected bilateral hearing loss (or hypertension, if it is determined to have been aggravated by the service-connected diabetes mellitus) caused or aggravated his tinnitus beyond the natural progression of the disease.  If the latter, the examiner should identify the baseline level of disability (prior to aggravation).  The degree of tinnitus that would not be present but for the service-connected bilateral hearing loss disability (or hypertension) should be identified (that is, the permanent, measurable increase in the severity of the tinnitus disorder attributable to the service-connected bilateral hearing loss disability (or hypertension). 

A complete rationale should be provided for all opinions rendered.  

3.  After the above development has been accomplished, the RO/AMC should review the record considering all of the evidence.  Readjudicate the issues of entitlement to service connection for hypertension, including as due to service-connected diabetes mellitus, type II, and tinnitus.  If any benefits sought are not granted in full, the Veteran should be furnished an appropriate SSOC and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


